DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY
Applicability of AIA  or Pre-AIA  Provisions
00.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
It is noted, however, that if determining the status of this application as being subject to first inventor to file provisions of the AIA  is incorrect, then any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the rationale supporting the rejection, and prior art relied upon, if any, would be the same under the AIA  and pre-AIA  statuses. 
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-52 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1, 4-7, and 10 allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to claim 1: An organic light emitting diode display, comprising: 
a substrate; 
a first electrode on the substrate; 
a second electrode adjacent to the first electrode; 
a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising: 
a first opening overlapping the first electrode; 
a second opening overlapping the second electrode; and 
a third opening overlapping the third electrode, 
wherein the first and second openings have a first space therebetween so as to be spaced apart from each other in a first direction, and 
wherein the third opening is larger than the first opening and larger than the second opening; 
a spacer on the pixel defining layer, the spacer comprising: 
a first part disposed in the first space between the first opening and the second opening; 
a second part disposed in a second space between the first opening and the third opening; and 
a third part disposed in a third space between the second opening and the third opening; 
a first line crossing the first space; and 
a second line crossing the second space and the third space,
wherein the spacer comprises a center point overlapping a crossing point of the first line and the second line.
With respect to claim 4: An organic light emitting diode display, comprising: 
a substrate; 
a first electrode on the substrate; 
a second electrode adjacent to the first electrode; 
a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising: 
a first opening overlapping the first electrode; 
a second opening overlapping the second electrode; and 
a third opening overlapping the third electrode, 
wherein the first and second openings have a first space therebetween so as to be spaced apart from each other in a first direction, and 
wherein the third opening is larger than the first opening and larger than the second opening; 
a spacer on the pixel defining layer, the spacer comprising: 
a first part disposed in the first space between the first electrode and the second electrode; 
a second part disposed in a second space between the first electrode and the third electrode; and 
a third part disposed in a third space between the second electrode and the third electrode; 
a first line crossing the first space; and 
a second line crossing the second space and the third space, 
wherein the spacer comprises a center point overlapping a crossing point of the first line and the second line.
With respect to claim 5: An organic light emitting diode display, comprising: 
a first substrate; 
a plurality of electrodes on the first substrate and spaced apart from each other; 
a pixel defining layer on the plurality of electrodes, the pixel defining layer comprising a plurality of openings spaced apart from each other and respectively open to the plurality of electrodes;
spacers on the pixel defining layer in spaces between adjacent openings of the plurality of openings, the spacers crossing the spaces; and 
a second substrate on the spacers, wherein each spacer comprises: 
a main body having a center point in one of the spaces between the adjacent openings of the plurality of openings; and 
protrusions protruding from the main body toward the spaces between the adjacent openings, and wherein the main body and the protrusions form a quadrangular shape in a plan view.
With respect to claim 6:
An organic light emitting diode display, comprising: 
a first substrate; 
a plurality of first electrodes on the first substrate, the plurality of first electrodes spaced apart from each other; 
a plurality of second electrodes, each second electrode being between adjacent ones of the plurality of first electrodes; 
a plurality of third electrodes, each third electrode being between adjacent ones of the plurality of second electrodes; 
a pixel defining layer on the first electrodes, the second electrodes, and the third electrodes, the pixel defining layer comprising: 
first openings open to a part of the first electrodes; 
second openings spaced apart from the first openings and open to a part of the second electrodes; and 
third openings spaced apart from the second openings and open to a part of the third electrodes; and 
spacers on the pixel defining layer in first spaces between the first openings and the second openings, the spacers crossing the first spaces, and on the pixel defining layer in second spaces between the first openings and the third openings, 
wherein each spacer has a quadrangular shape in a plan view.
With respect to claim 7: An organic light emitting diode display, comprising: 
a substrate; 
a first electrode on the substrate; 
a second electrode adjacent to the first electrode; 
a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising: 
a first opening overlapping the first electrode; 
a second opening overlapping the second electrode; and 
a third opening overlapping the third electrode; and 
a spacer on the pixel defining layer, the spacer comprising: 
a first part disposed in a first space between the first opening and the second opening; 
a second part disposed in a second space between the first opening and the third opening; and 
a third part disposed in a third space between the second opening and the third opening, 
wherein: 
a first line crosses the third electrode and crosses between first electrode and the second electrode; 
a second line crosses between the first electrode and the third electrode, and between the second electrode and the third electrode; and 
the spacer overlaps a crossing point of the first line and the second line.
With respect to claim 10: An organic light emitting diode display, comprising: 
a substrate; 
a first electrode on the substrate; 
a second electrode adjacent to the first electrode; 
a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising: 
a first opening overlapping the first electrode; 
a second opening overlapping the second electrode; and 
a third opening overlapping the third electrode; and 
a spacer on the pixel defining layer, 
wherein: a first line crosses the first electrode and crosses between the second electrode and the third electrode; 
a second line crosses between the first electrode and the third electrode, and between the first electrode and the second electrode; 
the first line and the second line are perpendicular to each other; and  
the spacer overlaps a crossing point of the first line and the second line.
With respect to claim 11: An organic light emitting diode display, comprising: 
a substrate; 
a first electrode on the substrate; 
a second electrode adjacent to the first electrode; 
a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising: 
a first opening overlapping the first electrode; 
a second opening overlapping the second electrode; and 
a third opening overlapping the third electrode; and 
a spacer on the pixel defining layer, 
wherein: a first line crosses the first opening and crosses between the second opening and the third opening; 
a second line crosses between the first opening and the third opening, and between the first opening and the second opening; 
the first line and the second line are perpendicular to each other; and  
the spacer overlaps a crossing point of the first line and the second line.
With respect to claim 29: An organic light emitting diode display, comprising:
a substrate;
a first electrode on the substrate;
a second electrode adjacent to the first electrode;
a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising:
a first opening overlapping the first electrode; a second opening overlapping the second electrode; and a third opening overlapping the third electrode; and a spacer on the pixel defining layer, wherein:
a first virtual line crosses the first opening and crosses between the second opening and the third opening;
a second virtual line crosses between the first opening and the third opening, and between the first opening and the second opening; the first virtual line and the second virtual line are perpendicular to each other; and
the spacer overlaps a crossing point of the first virtual line and the second virtual line, and
wherein the first opening has a first side parallel to the second virtual line in a plan view and a second side parallel to the first virtual line in a plan view.
With respect to claim 41: An organic light emitting diode display, comprising:
a substrate;
a first electrode on the substrate; 
a second electrode adjacent to the first electrode; a third electrode adjacent to the first electrode and second electrode; 
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising:
a first opening overlapping the first electrode; a second opening overlapping the second electrode; and a third opening overlapping the third electrode; and a spacer on the pixel defining layer, wherein:
a first virtual line crosses the first opening and crosses between the second opening and the third opening;
a second virtual line crosses between the first opening and the third opening, and between the first opening and the second opening; the first virtual line and the second virtual line are perpendicular to each other; and
the spacer overlaps a crossing point of the first virtual line and the second virtual line, and
wherein the spacer does not overlap a first space between the second opening and the third opening.
With respect to claim 47: An organic light emitting diode display, comprising:
a substrate;
a first electrode on the substrate;
a second electrode adjacent to the first electrode;
a third electrode adjacent to the first electrode and second electrode;
a pixel defining layer on the first electrode, the second electrode, and the third electrode, the pixel defining layer comprising:
a first opening overlapping the first electrode; a second opening overlapping the second electrode; and a third opening overlapping the third electrode; and
a spacer on the pixel defining layer,
wherein:
a first virtual line crosses the first opening and crosses between the second opening and the third opening;
a second virtual line crosses between the first opening and the third opening, and between the first opening and the second opening;
the first virtual line and the second virtual line are perpendicular to each other; and
the spacer overlaps a crossing point of the first virtual line and the second virtual line, and
wherein the spacer does not overlap a second space between the first opening and the second opening.
Although various prior art references (see, for example, Kwon '334) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations(s), as structured and interrelated in the context of the claims. 
CONCLUSION 
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.  
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814